Citation Nr: 1629264	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right arm condition.

2.  Entitlement to service connection for a left arm condition.

3.  Entitlement to service connection for a lumbar spine condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1973.  He apparently immediately re-enlisted.  An October 1980 VA Administrative decision noted that service from February 18, 1971 through February 17, 1974 was considered honorable and could be used for VA benefits purposes.  The period from February 18, 1974 through February 8, 1979, is considered dishonorable for VA purposes, by reason of discharge by General Court-Martial.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the issues on appeal.

The Board notes that in the Veteran's May 2016 Appellate Brief, entitlement to an increased rating and earlier effective date for PTSD are reflected as issues.  Although a June 2013 Statement of the Case was entered for these issues, the record before the Board does not contain a perfected timely appeal, and those issues are not before the Board.

As well in the Veteran's May 2016 Appellate Brief, the Veteran requested that he be allowed a VA examination for any presumptive conditions caused by herbicide exposure.  He also claims his second period of service is dishonorable because he suffered behavioral issues as due to his now service-connected PTSD; he requests to be referred to a VA discharge-upgrade specialist.  The Board acknowledges these requests, but notes that they do not pertain to issues before the Board; as such, they are beyond the Board's jurisdiction.  The Service Correction of Military Records Board would have to pass on any change in discharge characterization.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the evidence, the Board finds that further development for the claims is necessary.  

The Board notes that while the November 2011 Statement of the Case indicates that the Notice of Disagreement was received on March 12, 2010, this document is not located in the electronic claims files currently before the Board.  Giving the Veteran the benefit of the doubt, the Board recognizes the existence of the NOD.  On remand, this document, as well as any other outstanding documents and temporary claims files, must be associated with the electronic claims files.  If these documents remain missing, an explanation of efforts taken to obtain the documents must be reflected in the claims file.

Further, the Veteran has indicated that he is receiving Social Security Administration (SSA) disability benefits.  All outstanding SSA records should be obtained and associated with the claims file, as well as any outstanding VA treatment records.

Finally, the Veteran has not been afforded a VA examination for his claimed bilateral arm, bilateral knee, lumbar spine, hepatitis C, and skin conditions.  In the Veteran's May 2016 Appellate Brief, he requested VA examinations be conducted for these issues.  In regard to the issue of service connection for a skin disorder, he requested that the examiner address whether he suffers from a skin condition as due to herbicide exposure.  The Board finds VA examinations required to determine whether the Veteran suffers from current bilateral arm, bilateral knee, lumbar spine, hepatitis C, and skin conditions as related to his service, to include as to the skin disorder as due to herbicide exposure.


Accordingly, the case is REMANDED for the following actions:

1.  Associate the March 12, 2010 Notice of Disagreement as well as any other outstanding documents and temporary claims files with the electronic claims file.  If these documents remain missing, an explanation of efforts taken to obtain the documents must be reflected in the claims file.

2.  Associate all outstanding VA treatment records, to include from the Atlanta, Georgia VAMC, with the claims file.

3.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

4.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the Veteran's claimed right and left arm, right and left knee, lumbar spine, hepatitis C, and skin conditions.  The claims file must be provided to the examiner(s) for review in connection with the examinations and the examiner(s) must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's right and left arm, right and left knee, lumbar spine, hepatitis C, and skin.

(b)  With respect to each right and left arm, right and left knee, lumbar spine, hepatitis C, and skin disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to his service or was manifest within one year of service discharge-the Veteran's eligible service is from February 1971 to May 1973.

(c)  For each skin disorder diagnosed, the examiner is required to opine whether it is at least as likely as not that that the disorder is related to herbicide exposure.

5.  After the above is complete, readjudicate the Veteran's claims for service connection for bilateral arm, bilateral knee, lumbar spine, hepatitis C, and skin conditions.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






